Territory of Michigan to wit—f [
Supreme Court— of September term, one thousand eight hundred & twenty five—
*451Joseph Dazette vs 1 James May as administrator [ of Francois Melchar & al j
Be it remembered that on this twenty Second day of Sctober one thousand eight hundred & twenty five, in open Court appeared Joseph Dazette as principal & Joseph Andre Dit Clark as Security, & acknowledged themselves jointly & severally to owe unto James May as administrator in the above entitled cause the sum of one hundred Dollars, to be levied upon their several goods & chattels, lands & tenements hereditament & real Estate, upon Condition, that if the said Joseph Dazette, who has this day filed his Bill in Chancery, & prayed an Injunction against the said James May as such administrator, shall pay all money & costs due, or which may become due to the said James May as such administrator in any action at Law, & also all such costs, as shall be awarded against him in Case the Injunction shall be dissolved— then this recognizance to be void, otherwise to be, & remain in full force, virtue & effect—
Toseph Dazet
(L.S.)
Taken & acknowledged in open Court this 22nd day of October 1825—
His
Joseph Andre + Dit Clark (L.S.) mark
J. Kearsley Clerk.